Citation Nr: 1432723	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  08-15 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to July 1978.  He died on February [redacted], 2007.  The appellant is the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which, in relevant part, denied the benefit sought on appeal.

The appellant testified at a hearing before the undersigned Veterans Law Judge in May 2011.  A transcript of that hearing is of record.

The Board remanded the appellant's claim for further evidentiary development in May 2012.


FINDINGS OF FACT

1.  The Veteran died on February [redacted], 2007, from cardiac arrest.  Myocardial infarction was an underlying cause of his cardiac arrest.  

2.  The Veteran had service in Vietnam and was presumed to have been exposed to herbicides during such service, and his myocardial infarction is considered ischemic heart disease that was presumptively incurred as a result of such herbicide exposure.  

3.  The cause of the Veteran's death was causally related to his active service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1115, 1310 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the Veteran's cause of death, the evidence must show that a disability incurred in, or aggravated by service, either caused or contributed substantially or materially, to the cause of death.  For a service-connected disability to be the cause of death, it must singly, or with some other condition, be the immediate or underlying cause of death, or be etiologically related thereto.  See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).

Therefore, service connection for the cause of the Veteran's death may be demonstrated by showing that his death was caused by a disability for which service connection had been established at the time of death, or for which service connection should have been established.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be established on a legal presumption based on herbicide exposure where a veteran served on active duty in the Republic of Vietnam during the Vietnam era and has a certain listed disability, including ischemic heart disease.  See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307(a)(6)(ii), (iii) (2013).  Such a Veteran is presumed to have been exposed to herbicide agent (Agent Orange) during service unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See id.; see also McCartt v. West, 12 Vet. App. 164, 166 (1999).

In the instant case, the Veteran's service personnel records were obtained and confirm that he had service in Vietnam from February 1971 to February 1972, during which time his unit was stationed at Tan Son Nhut Airbase in Saigon.  Thus, he is presumed to have been exposed to herbicides. 

For VA purposes, ischemic heart disease includes a myocardial infarction.  See 38 C.F.R. § 3.309(e) (2013).  Thus, the Veteran is considered to have had a diagnosis of ischemic heart disease; and, based on his Vietnam service, his ischemic heart disease is presumed to be the result of herbicide exposure during such Vietnam service.  As a result of this finding, the Veteran's cardiac arrest, and ultimately his death, is considered to be the result of his service.  

Accordingly, all doubt is resolved in favor of the appellant and her claim for service connection for the cause of the Veteran's death is granted.  See 38 C.F.R. § 3.102 (2013).  


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


